            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

THOMAS WAYLON BOYD
ADC #153333                                                   PLAINTIFF

v.                        No. 5:19-cv-272-DPM

KIM D. LUM, Captain, Delta
Regional Unit; and KEVIN D.
RIDGELL, Sergeant, Delta
Regional Unit                                             DEFENDANTS

                                 ORDER
     On de novo review, the Court adopts Magistrate Judge Deere's
recommendation, NQ 8, and overrules Boyd's objections, NQ 9.        FED.   R.
Crv. P. 72(b)(3). Magistrate Judge Deere instructed Boyd to pay the
filing fee or file an application to proceed in forma pauperis. In response,
Boyd argued that he should only be required to submit one in forma
pauperis application for all his lawsuits. NQ 3. Magistrate Judge Deere
notified Boyd that he must file a separate application for each lawsuit
and again instructed him to do so. NQ 4. He hasn't. Boyd's complaint
will therefore be dismissed without prejudice. An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).
So Ordered.
                 ~d.eJ/tltr.
              D .P. Marshall Jr.
              United States District Judge

                 ~0   -:/-t Wt. vMf   ;J..D )..0




               -2-
